*942Indian, claim,- Court of Claims — jurisdiction; continuing claim. — In this case the following order was entered:
This case comes before the court on a rule to show cause. It appears to the court that action has been instituted by the plaintiffs herein before the Indian Claims Commission seeking recovery from the defendant herein for allegedly wrongful acts of the defendant which took place prior to the passage of the Indian Claims Commission Act on August 13, 1946, and are alleged to have continued thereafter. It further appears that plaintiffs have also instituted in this court in this petition claims for all losses sustained by them since 1946 as a result of said allegedly wrongful acts.
Upon consideration thereof, together with oral argument of counsel, the court concludes that the allegedly wrongful acts of the defendant first accrued, if at all, prior to 1946, and it is held that the Indian Claims Commission has jurisdiction to award just compensation for such acts, whether the full content thereof became apparent before or after 1946. Therefore, since the Indian Claims Commission has jurisdiction of the controversies asserted in the petition filed in this court,
It is ordered that the plaintiffs’ petition be and the same is dismissed.
Bt the Court.
MaRVIN JoNes, Chief Judge.